DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Group I, claims 1-6, drawn to a laser-processing apparatus.
Group II, claims 30-41, 45, 46, drawn to a system.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and Group II lack unity of invention because even though the inventions of these groups require the technical feature of a beam of laser energy, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Muneyuki (US Patent No. 6,403,920 B1), as it was indicated as an “X” reference in the International Search Report (ISR) filed on 3/16/2021.
During a telephone conversation with Kurt Eaton on 4/28/2022 a provisional election was made without traverse to prosecute the invention of Group II: claims 30-41, 45, 46.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-6 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
  The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/22/2021, 6/10/2021, 11/11/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 31, 32, 38 are objected to because of the following informalities:  
Claim 31 (lines 1-2), claim 32 (lines 1-2), claim 38 (line 2) recite the limitation “a size of the image of the first optical component at the second plane”. This should be “the size of the image of the first optical component at the second plane” instead of “a size of the image of the first optical component at the second plane” to properly refer to the corresponding limitation recited previously in claim 30.
Claim 31 (lines 2-3), claim 32 (lines 2-3) recite the limitation “a size of the image of the first optical component at the first plane”. This should be “the size of the image of the first optical component at the first plane” instead of “a size of the image of the first optical component at the first plane” to properly refer to the corresponding limitation recited previously in claim 30.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 30-41, 45, 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitation “the first optical relay system” in line 10. It is unclear what is meant by this limitation. Is the limitation “the first optical relay system” same as “an optical relay system” that has been recited previously in claim 30 (line 7)? Or “the first optical relay system” is referring to a different optical relay system? For the purpose of examination, the limitation “the first optical relay system” is being interpreted as “at least one optical relay system”.
Claim 37 (line 3), claim 38 (line 1), claim 39 (line 3), claim 41 (line 1), claim 46 (line 1) recite the limitation “the optical relay system”. It is unclear what is meant by this limitation because more than one optical relay system has been recited in claim 30. For the purpose of examination, the limitation “the optical relay system” is being interpreted as “at least one optical relay system”.
Claims 31-41, 45, 46 are rejected by virtue of their dependency on claim 30. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 30-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirose (U.S. Pub. No. 2012/0044455 A1).
Regarding claim 30, Hirose discloses a system [Optical Coherent Tomography (OCT) apparatus 100, fig.5], comprising: a first optical component (lens 135-4, fig.5) operative to transmit a beam of laser energy (measuring beam 106 of light source 101, fig.5) [it is noted that lens 135-4 is used to transmit beam 106 of light source 101 as shown in fig.5 and cited in Par.0039; Par.0039 cited: “…The measuring beam 106 split by the optical coupler 131 passes through the single-mode fiber 130-4 and is directed to the lens 135-4 and adjusted to be a collimated beam having the beam diameter of 2 mm….”], wherein the first optical component (lens 135-4, fig.5) is susceptible to thermal lensing [it is noted that since Hirose does not explicitly state that lens 135-4 has thermal conductivity; therefore, lens 135-4 is capable of being susceptible to thermal lensing; in addition, Par.0023 indicated that wavefront sensor 155 is of the Shack-Hartmann system, one of the ordinary skill in the art would know that Shack-Hartmann system can be used for measurement of thermal lensing in order to correct aberrations (see the Conclusion of this Office Action - prior art made of record and not relied upon)];
a wavefront compensation optic (deformable mirror 159, fig.5) configured to correct wavefront aberrations (“for correcting an aberration”, Par.0039) in the beam (measuring beam 106, fig.5) of laser energy transmitted by the first optical component [it is noted that measuring beam 106 is transmitted by lens 135-4; Par.0039 cited: “…the deformable mirror 159 is a mirror device for correcting an aberration of the measuring beam 106…”] and attributable to the thermal lensing [it is noted that aberration is corrected attributable to thermal lensing because Par.0039 indicated that any device that is capable of correcting an aberration, and a spatial light modulator using liquid crystal, etc. may be used; Par.0039 cited: “…the deformable mirror 159 is a mirror device for correcting an aberration of the measuring beam 106 and the return beam 108 by changing the mirror form thereof as desired, based on an aberration detected by the wavefront sensor 155. In this embodiment the deformable mirror has been used as a device for correcting an aberration, but the device may be any device capable of correcting an aberration, and a spatial light modulator using liquid crystal, etc. may be used…”; in addition, deformable mirror 159 corrects aberration based on wavefront sensor 155, Par.0023 indicated that wavefront sensor 155 is of the Shack-Hartmann system, one of the ordinary skill in the art would know that Shack-Hartmann system can be used for measurement of thermal lensing in order to correct aberrations (see the Conclusion of this Office Action - prior art made of record and not relied upon); Par.0023 cited: “…The wavefront sensor 155 is of the Shack-Hartmann system. The obtained aberration is expressed in a Zernike polynomial, which expresses an aberration of the eye 107 to be inspected. The Zernike polynomial includes terms of tilt, defocus, astigmatism, coma, trefoil, etc…”]; and 
an optical relay system (lenses 135-5, 135-6, fig.5) arranged and configured to relay an image (beam 106, fig.5) of the first optical component (lens 135-4, fig.5) at a first plane (where lens 134-5 is located, fig.5) to a second plane [Par.0039 cited: “…The measuring beam 106 passes through the beam splitter 158-2 and the lenses 135-5 and 135-6, and is projected on the deformable mirror 159…”], wherein the wavefront compensation optic (deformable mirror 159, fig.5) is arranged at the second plane (where deformable mirror 159 is located, fig5), and wherein the first optical relay system (lenses 135-5, 135-6, fig.5) is configured such that a size of the image (size of image generated by beam 106, fig.5) of the first optical component (lens 135-4, fig.5) at the second plane (at deformable mirror 159, fig.5) is different from a size of the image (size of image generated by beam 106, fig.5) of the first optical component (lens 135-4, fig.5) at the first plane (at where lens 135-4 is located, fig.5) [it is noted that since optical component 159 is a deformable mirror, which means the size of image generated by beam 106 at deformable mirror 159 can be different from the size of image generated by beam 106 at lens 135-4, fig.5].

Regarding claim 31, Hirose discloses the apparatus as set forth above, Hirose further discloses wherein a size of the image (size of image at deformable mirror 159, fig.5) of the first optical component (lens 135-4, fig.5) [is it noted that size of image at deformable mirror 159 is generated by beam 106 transmitted by lens 135-4 to deformable mirror 159, fig.5) at the second plane (at deformable mirror 159, fig.5) is larger than a size of the image (size of image generated by beam 106 at lens 135-4 located, fig.5) of the first optical component (lens 135-4, fig.5) at the first plane (at lens 135-4, fig.5) [it is noted that Par.0040 indicated that the form of the surface of deformable mirror 159 can be controlled, Par.0040 cited: “…the form of the surface of the deformable mirror 159 is controlled…”; it is noted that the limitation is an intended use of the system and therefore the form of the surface of deformable mirror is capable of being set up in a way that the size of image of lens 135-4 at deformable mirror 159 is larger than the size of image of lens 135-4 at lens 135-4].

Regarding claim 32, Hirose discloses the apparatus as set forth above, Hirose further discloses wherein a size of the image (size of image at deformable mirror 159, fig.5) of the first optical component (lens 135-4, fig.5) at the second plane (at deformable mirror 159, fig.5) is smaller than a size of the image (size of image at deformable mirror 159, fig.5) of the first optical component (lens 135-4, fig.5) at the first plane (at lens 135-4, fig.5) [it is noted that Par.0040 indicated that the form of the surface of deformable mirror 159 can be controlled, Par.0040 cited: “…the form of the surface of the deformable mirror 159 is controlled…”; it is noted that the limitation is an intended use of the system and therefore the form of the surface of deformable mirror is capable of being set up in a way that the size of image of lens 135-4 at lens 135-4 is smaller than the size of image of lens 135-4 at deformable mirror 159].

Regarding claim 33, Hirose discloses the apparatus as set forth above, Hirose further discloses wherein the wavefront compensation optic (deformable mirror 159, fig.5) is configured to transmit the beam of laser energy (beam 106 of light source 101, fig.5) [note that as shown in Fig.5, beam 106 is transmitted via mirror 159 and then pass through lenses 135-7, 135-8; Par.0039].

Regarding claim 34, Hirose discloses the apparatus as set forth above, Hirose further discloses wherein the wavefront compensation optic (deformable mirror 159, fig.5) is configured to reflect the beam of laser energy (beam 106 of light source 101, fig.5) [note that as shown in fig.5, deformable mirror 159 is used to reflect beam 106].

Regarding claim 35, Hirose discloses the apparatus as set forth above, Hirose further discloses wherein the wavefront compensation optic (deformable mirror 159, fig.5) includes a static wavefront compensation optic [it is noted that mirror 159 can be a spatial light modulator using liquid crystal as indicated in Par.0039, one of ordinary skill in the art would know that liquid crystal elements can be used to correct static wavefront aberration inherently produced in the optical system (see the Conclusion of this Office Action - prior art made of record and not relied upon); therefore, mirror 159 includes a static wavefront compensation optic; Par.0039 cited: “…the deformable mirror 159 is a mirror device for correcting an aberration of the measuring beam 106 and the return beam 108 by changing the mirror form thereof as desired, based on an aberration detected by the wavefront sensor 155. In this embodiment the deformable mirror has been used as a device for correcting an aberration, but the device may be any device capable of correcting an aberration, and a spatial light modulator using liquid crystal, etc. may be used…”].

Regarding claim 36, Hirose discloses the apparatus as set forth above, Hirose further discloses wherein the wavefront compensation optic (deformable mirror 159, fig.5) includes a dynamic wavefront compensation optic [it is noted that the limitation “dynamic wavefront compensation optic” is interpreted as a deformable mirror or equivalents as indicated by Application’s Specification Page 48-49 (the last two lines on page 48 and first two lines on page 49): “…a dynamic wavefront compensation optic can include one or more variable-focal length lenses or lens assemblies, one on Page 48 of 95 E275-WO1  or more deformable mirrors, one or more optically-transmissive spatial light modulators, either alone or in any combination…”; therefore deformable mirror 159 is a dynamic wavefront compensation optic].

Regarding claim 37, Hirose discloses the apparatus as set forth above, Hirose further discloses a second optical component (optical component comprising lenses 135-6, 135-7, fig.5) operative to transmit the beam of laser energy (beam 106 of light source 101, fig.5) [note that as shown in fig.5, lenses 135-6 and 135-7 operative to transmit beam 106], wherein the optical relay system (lenses 135-7, fig.5) arranged and configured to relay an image of the first optical component at the second plane (image generated by beam 106 at deformable mirror 159, fig.5) to a third plane (where lens 135-7 are arranged), and wherein the second optical component (optical component comprising lenses 135-6, 135-7, fig.5) is arranged at the third plane.

Regarding claim 38, Hirose discloses the apparatus as set forth above, Hirose further discloses wherein the optical relay system component (optical component comprising lenses 135-6, 135-7, fig.5) is configured such that a size of the image of the first optical component at the second plane (size of image generated by lens 106 at deformation mirror 159, fig.5) is the same as a size of the image of the first optical component at the third plane (size of image generated by lens 106 at lens 135-7, fig.5) [note that as shown in fig.5, size of beam 106 at deformable mirror 159 and size of beam 106 at lens 135-7 are the same; therefore, the image generated at deformable mirror 159 has the same size as image generated at lens 135-7].

Regarding claim 39, Hirose discloses the apparatus as set forth above, Hirose further discloses wherein the wavefront compensation optic (deformable mirror 159, fig.5) is configured to reflect the beam of laser energy (beam 106 of light source 101, fig.5) [note that as shown in fig.5, deformable mirror 159 is used to reflect beam 106], and the optical relay system (optical relay system comprises lenses 135-5, 135-6, 135-7, fig.5) includes: a first optical relay including two lenses (lenses 135-5 and 135-6, fig.5), and a second optical relay including two lenses (lenses 135-6 and 135-7, fig.5).

Regarding claim 40, Hirose discloses the apparatus as set forth above, Hirose further discloses wherein the first optical relay (lenses 135-5 and 135-6, fig.5) and the second optical relay (lenses 135-6 and 135-7, fig.5) share a common lens (lens 135-6, fig.5).

Regarding claim 41, Hirose discloses the apparatus as set forth above, Hirose further discloses wherein the optical relay system (lenses 135-6 and 135-7, fig.5) further comprises at least one mirror (deformable mirror 159, fig.5) arranged between two lenses of the second optical relay (lenses 135-6 and 135-7, fig.5) [note that as shown in fig.5, deformable mirror 159 is arranged between two lenses 135-6 and 135-7].

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 45, 46 are rejected under 35 U.S.C. 103 as being unpatentable over Hirose (U.S. Pub. No. 2012/0044455 A1) in view of Johnson (U.S. Pub. No. 2005/0270631 A1).
Regarding claim 45, Hirose discloses the apparatus as set forth above, but Hirose fails to disclose wherein the first optical component includes an acousto-optic (AO) cell operative to transmit a first beam of laser energy along a first-order beam path and to transmit a second beam of laser energy along a zeroth-order beam path, and the second optical component is arranged such that the zeroth-order beam path of the AO cell of the first optical component is incident upon the second optical component.
However, Johnson teaches a laser system (laser system 50, fig.6) comprising an acousto-optic (AO) cell (AOM 60, fig.6) operative to transmit a first beam of laser energy (optical path 72b, fig.6) along a first-order beam path (beam 92, fig.6) [it is noted that beam 92 is a first-order beam path as cited in Par.0059; Par.0059 cited: “…the first- or zero-order beams is a nonworking beam 92…”] and to transmit a second beam of laser energy (optical path 72a, fig.6) along a zeroth-order beam path (beam 90, fig.6) [it is noted that beam 90 is a zeroth-order beam path as cited in Par.0059; Par.0059 cited: “…Either the zero-order beam 16 or the first-order beam 18 (or higher-order beam) can be used as a working beam 90…”], and the second optical component (turn mirror 76, fig.6) is arranged such that the zeroth-order beam path (beam 90, fig.6) of the AO cell of the first optical component (AOM 60, fig.6) is incident upon the second optical component (turn mirror 76, fig.6).
It would have been obvious for the ordinary skill in the art before the effective filing date of the claimed invention to have modify the invention of Hirose, by incorporating the teachings of acousto-optic modulator (AOM) operative to transmit a first beam of laser energy along a first-order beam path and to transmit a second beam of laser energy along a zeroth-order beam path, as taught by Johnson, in order to facilitate substantially full extinction of a laser beam to prevent unwanted laser energy from impinging a workpiece; facilitate laser pulse amplitude stability through closed-loop control of pulse-to-pulse laser energy; facilitate beam-positioning control including, but not limited to, closed-loop control for applications such as alignment error correction, beam walk rectification, or tertiary positioning; and facilitate employment of more than one transducer on an AOM to perform any of the above-listed applications; as taught by Johnson [Abstract].

Regarding claim 46, Hirose in view of Johnson teaches the apparatus set forth above, Johnson further teaches wherein the optical relay system includes a lens (lens 78, fig.6) arranged the zeroth-order beam path (beam 90, fig.6) of the first optical component (AOM 60, fig.6) and wherein the lens (lens 78, fig.6) is not part of the first optical relay or the second optical relay [it is noted that lens 78 is not part of the first or the second optical relay taught by Hirose].
It would have been obvious for the ordinary skill in the art before the effective filing date of the claimed invention to have modify the invention of Hirose, by incorporating the teachings of the lens arranged the zeroth-order beam path, as taught by Johnson, and arranged the lens such that the lens is not part of the first optical relay or the second optical relay, because the modification would have directed the zeroth-order beam path by a variety of optional beam-positioning components through a focusing lens to impinge one or more target positions on a workpiece, as taught by Johnson [Par.0059].


Conclusion
The following prior arts made of record and not relied upon is considered pertinent to applicant's disclosure: 
Bell at el. (Proceedings Volume 9727, Laser Resonators, Microresonators, and Beam Control XVIII; 97271L, Pub: 22 April 2016; doi: 10.1117/12.2205141) discloses thermal lensing measurement from the coefficient of defocus aberration using Shack-Hartmann wavefront sensor.
Oono (U.S. Patent No. 5,793,735 A) discloses an optical system of a magneto-optic disc apparatus having a wavefront aberration compensating apparatus comprising a matrix of liquid crystal elements or pixels (referred to as an LC matrix) is controlled so as to correct static wavefront aberration inherently produced in the optical system.
Eda et al. (US Patent No. 8,022,332) discloses a laser processing device comprising an optical system that corrects spherical aberration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO TRAN-LE whose telephone number is (571)272-7535. The examiner can normally be reached M-F 9:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Templeton can be reached on (571) 270-1477. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THAO UYEN TRAN-LE/Examiner, Art Unit 4145                                                                                                                                                                                                        
/CARLOS A RIVERA/Supervisory Patent Examiner, Art Unit 4100